Exhibit 10.2

AVON PRODUCTS, INC.

2010 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

1. Grant of Restricted Stock Unit Award. Pursuant to the provisions of its 2010
Stock Incentive Plan (the “Plan”), Avon Products, Inc. (the “Company”) has
awarded you (the “Grantee”) Restricted Stock Units (the “RSUs”), representing
the right to receive in the future shares of Stock (the “Shares”) as set forth
in the Grantee’s grant notification. These RSUs are subject to the terms and
conditions set forth below, as well as those terms and conditions set forth in
the Plan, all of which are hereby incorporated by this reference. All
capitalized terms used in this Restricted Stock Unit Award Agreement (this
“Agreement”) shall have the meaning set forth in the Plan unless otherwise
defined herein.

2. Nature of RSUs; Issuance of Shares. These RSUs represent a right to receive
Shares on the Vesting Date (as defined below) but do not represent a current
interest in the Shares. If all the terms and conditions hereof and of the Plan
are met, then the Grantee shall be issued Shares on the Vesting Date (or earlier
as provided in this Agreement). In lieu of issuance of Shares, the Company
reserves the right to instead make a cash payment to the Grantee equal to the
Fair Market Value of the Shares determined as of the Vesting Date (or earlier as
provided in this Agreement). The Company is not liable for any decrease of value
of the Company’s Shares.

3. Restrictions on Transfer of RSUs. These RSUs may not be sold, tendered,
assigned, transferred, pledged or otherwise encumbered.

4. Vesting of RSUs; Voting; Dividends

(a) Subject to Section 5, vesting and settlement of the RSUs shall occur on the
date set forth in the Grantee’s grant notification (such date the “Vesting
Date”).

(b) The Grantee does not have the right to vote any of the Shares or the right
to receive dividends on them prior to the date such Shares are issued to the
Grantee (or if such RSUs are settled in cash, prior to the date the Grantee
receives the Fair Market Value of the Shares) pursuant to the terms hereof.
However, unless otherwise determined by the Committee, the Grantee shall be
entitled to “Dividend Equivalent Rights” so that the Grantee will receive a cash
payment in respect of the Shares in amounts that would otherwise be payable as
dividends with respect to such number of Shares, when and as dividends are paid.



--------------------------------------------------------------------------------

5. Separation from Service

(a) Separation from Service by the Company without Cause. If the Grantee incurs
an involuntary Separation from Service by the Company (and, if applicable, by
any Subsidiary for whom the Grantee is employed) other than for Cause, then a
pro-rata portion of the RSUs referred to in Section 4(a) above shall become
vested and the pro-rata number of such vested Shares shall be issued to the
Grantee within sixty (60) days after such Separation from Service, unless such
Grantee is a “specified employee” on the date of Separation from Service, as
defined in Code Section 409A and determined pursuant to procedures and elections
made by the Company from time to time, in which case, the Shares shall be issued
on the date which is six months after the Separation from Service. The number of
Shares that vest shall be determined by multiplying the full number of Shares
subject to the RSU by a fraction, which shall be the number of complete months
of employment from date of the grant (the “Grant Date”) to the date of the
Separation from Service (typically the last day of active employment), divided
by the number of months from the Grant Date to the Vesting Date.

(b) Separation from Service due to Disability. If the Grantee incurs a
Separation from Service due to Disability, then all of the RSUs referred to in
Section 4(a) above shall become vested and such vested Shares shall be issued to
the Grantee on the Vesting Date.

(c) Death. If the Grantee dies, then all of the RSUs referred to in Section 4(a)
above shall become vested and such vested Shares shall be issued to the
Grantee’s designated beneficiary (or if none, the Grantee’s estate) within sixty
(60) days after such death.

(d) Separations from Service Causing Forfeiture. All RSUs are forfeited if the
Grantee incurs a Separation from Service from the Company (and, if applicable,
from any Subsidiary by whom the Grantee is employed) under any of the following
conditions: (i) an involuntary Separation from Service by the Company for Cause
prior to the Vesting Date; or (ii) a voluntary Separation from Service
(excluding Disability) prior to the Vesting Date.

(e) Change in Control. Notwithstanding any other provision of this Agreement, in
the event of a Change in Control, the vesting and payment of the RSUs shall be
governed by the provisions of the Plan regarding a Change in Control, which are
incorporated herein by reference.

 

2



--------------------------------------------------------------------------------

(f) Paid or Unpaid Leave of Absence or Change in Subsidiary Status for
Subsidiary Employing Grantee. For purposes of determining the vesting of RSUs
under this Agreement, a paid or unpaid leave of absence of the Grantee shall not
constitute a Separation from Service of the Grantee, except to the extent that
such leave of absence constitutes a “separation from service” (as defined in
Code Section 409A). During a paid or unpaid leave of absence, until a
“separation from service” occurs, the RSUs shall continue to vest as set forth
in the grant notification referred to in Section 4(a) of this Agreement. The
Grantee’s employment by a Subsidiary shall be considered a Separation from
Service on the date on which such Subsidiary ceases to be a Subsidiary, provided
that, in such event, the calculation of vested Shares to the Grantee pursuant to
this Section 5 shall be made on a pro-rata basis in accordance with Section 5(a)
but payment shall not be made until the Vesting Date.

6. Non-Competition/Non-Solicitation/Non-Disclosure

The Grantee agrees that, during the Grantee’s employment, beginning on the Grant
Date, and for a period of one year after the Grantee’s Separation from Service
with the Company (and, if applicable, a Subsidiary) for any reason whatsoever
(including Disability), he or she shall not, without the prior written consent
of the Committee, engage in either of the following activities:

(a) the Grantee shall not directly or indirectly engage or otherwise participate
in any business which is competitive with any significant business of the
Company or any Subsidiary, including without limitation, the Grantee’s
acceptance of employment with, entrance into a consulting or advisory
arrangement with, rendering services to or otherwise facilitating the business
of Amway Corp./Alticor Inc., Beiersdorf (Nivea), De Millus S.A., Ebel
Int’l/Belcorp Corp., Faberlic, Forever Living Products LLC USA, Gryphon
Development/Limited Brands Inc., Herbalife Ltd., Hermès, Lady Racine/LR Health &
Beauty Systems GmbH, L’Oréal Group/Cosmair Inc., Mary Kay Inc., Mistine/Better
Way (Thailand) Co. Ltd., Natura Cosmetics S.A., Neways Int’l, NuSkin Enterprises
Inc., O Boticário, Oriflame Cosmetics S.A., Reckitt Benckiser PLC, Revlon Inc.,
Sara Lee Corporation, Shaklee Corp., The Body Shop Int’l PLC, The Estée Lauder
Companies Inc., The Procter & Gamble Company, Tupperware Corp., Unilever Group
(N.V. and PLC), Virgin Vie, Virgin Ware, Vorwerk & Co. KG/Jafra Worldwide
Holdings (Lux) S.à.R.L. Inc., Yanbal Int’l (Yanbal, Unique), or any of their
affiliates; and

 

3



--------------------------------------------------------------------------------

(b) the Grantee shall not solicit or aid in the solicitation of any employees of
the Company or any Subsidiary to leave their employment.

In addition, the Grantee shall not, unless compelled pursuant to an order of a
court or other body having jurisdiction over such matter, communicate or divulge
any secret or confidential information, knowledge or data, including without
limitation any trade secrets, relating to the Company or a Subsidiary, and their
respective businesses, obtained by the Grantee during his or her employment by
the Company or a Subsidiary and which is not otherwise publicly known (other
than by reason of an unauthorized act by the Grantee), to anyone other than the
Company and those designated by it.

In the event the Company determines that the Grantee has breached any term of
this Section 6 or any non-disclosure, non-compete or non-solicitation covenant
set forth in his or her severance agreement, employment contract or any Company
policy, in addition to any other remedies the Company may have available to it,
unless otherwise determined by the Committee: (x) all unvested RSUs granted
hereunder shall be forfeited; (y) if Shares have been issued to the Grantee in
respect of vested RSUs hereunder, the Grantee shall forfeit all such Shares so
issued to the Grantee hereunder; and (z) if cash has been paid to the Grantee in
lieu of Shares in respect of vested RSUs hereunder, the Grantee shall pay to the
Company all such cash so paid in lieu of Shares to the Grantee hereunder;
provided, however, that if the Grantee no longer holds Shares issued to the
Grantee hereunder, the Grantee shall pay to the Company in cash the Fair Market
Value of any such Shares on the date such Shares were issued to the Grantee
hereunder.

7. Compensation Recoupment Policy. For those Grantees who are subject to the
Company’s Compensation Recoupment Policy, the RSUs and the Shares issued (or if
the Company elected to make a cash payment instead of Shares equal to the Fair
Market of the Shares determined as of the Vesting Date (or earlier as provided
in this Agreement), the cash payment) to the Grantee in respect of vested RSUs
hereunder are subject to the Company’s Compensation Recoupment Policy, as it is
amended from time to time.

8. No Right to Employment, etc.

(a) The execution and delivery of this Agreement and the granting of the RSUs
hereunder shall not constitute or be evidence of any agreement or understanding,
express or implied, on the part of the Company to employ the Grantee for any
specific period.

 

4



--------------------------------------------------------------------------------

(b) The award of the RSUs hereunder does not entitle the Grantee to any benefit
other than that specifically granted under this Agreement and under the Plan,
nor to any future grants or other benefits under the Plan or any similar plan.
Any benefits granted under this Agreement and under the Plan are not part of the
Grantee’s ordinary compensation, and shall not be considered as part of such
compensation in the event of severance, redundancy or resignation. The Grantee
understands and accepts that the benefits granted under the Plan are entirely at
the grace and discretion of the Company and that the Company retains the right
to amend or terminate the Plan, and/or the Grantee’s participation therein, at
any time, at the Company’s sole discretion and without notice.

9. Application of Laws. The granting of these RSUs and the delivery of Shares
hereunder shall be subject to all applicable laws, rules and regulations.

10. Taxes. By accepting this grant, the Grantee hereby irrevocably elects to
satisfy any taxes required to be withheld by the Company on the date of delivery
of any Shares hereunder or on any earlier date on which such taxes may be due by
authorizing the Company to withhold a sufficient number of Shares (or cash in
lieu thereof if the RSUs are to be settled in cash) to satisfy such tax
obligation. Notwithstanding the preceding sentence, if, on the applicable
Vesting Date or on any earlier date on which such taxes may be due, the delivery
of Shares is not made because the Grantee has not retired, because of Code
Section 409A requirements or because the Grantee elects pursuant to the
Company’s Deferred Compensation Plan to defer the delivery of any Shares payable
hereunder or for some other reason, the Grantee hereby irrevocably elects to
satisfy all applicable taxes due on the applicable Vesting Date or on any
earlier date on which such taxes may be due with respect to such Shares for
which delivery is being deferred by delivering cash to the Company in an amount
sufficient to satisfy all such taxes.

11. Code Section 409A. This Agreement will be interpreted in a manner to comply
with the requirements of Code Section 409A. In no event shall the Company, any
of its affiliates, any of its agents, or any member of the Board have any
liability for any taxes imposed in connection with a failure of the Plan to
comply with Code Section 409A.

[Signatures on Next Page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the Grantee
have executed this Agreement as of the Grant Date.

 

AVON PRODUCTS, INC.    GRANTEE

     

  

 

Andrea Jung

Chief Executive Officer

   Name: